Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which discloses “the linearizer having a plurality of modes of operation including a fully disabled mode and a fully enabled mode”. However, there is no specific/schematic of a linearizer/linearization circuit that shows how different modes are operated/determined. As claimed, the “linearizer” configured to do many functions, but it is unclear how those functions are derived/determined by the linearizer/linearization circuit. 
Regarding claim 1, the word ”fully” is not common when describe an operation of a switch, for instance, the switch is either on/enable or off/disable. Therefore, it is not clear what does applicant mean by “fully disabled mode”. Is “fully disabled mode” same as “disabled mode”?
Regarding claim 1, the word ”fully” is not common when describe an operation of a switch, for instance, the switch is either on/enable or off/disable. Therefore, it is not clear what does applicant mean by “fully enabled mode”. Is “fully enabled mode” same as “enabled mode”?

Regarding claim 1, which discloses “the linearizer configured to determine the power level of the amplifier”. However, it is not clear how the “power level” is determined by the linearizer claimed. Note, specification discloses in order to determine the “power level”, linearizer is coupled to one or more sensors, see page 17, line 28 to page 18, line 3. It is also noted that none of the submitted drawings disclosed such a “sensor” and how it is connected such that the power level of the amplifier can be determined. 
Claim 1 recites the limitation "the input signal power and the amplified output signal power”, see lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 9 and 17, see comments/rejection of claim 1 above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843